SECOND DIVISION
                                ANDREWS, P. J.,
                            MILLER and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    August 10, 2015




In the Court of Appeals of Georgia
 A15A1399. PREMIUM FUNDING SOLUTIONS, LLC v. METRO
     ATLANTA TASK FORCE FOR THE HOMELESS, INC.

      MILLER, Judge.

      The parties to this action, as well as parties in related suits, have been litigating

questions of title, right to possession, and rent due on the real property located at the

corner of Peachtree and Pine Streets in Atlanta (hereinafter the “Property”) for several

years. At least four appeals and five cross-appeals involving the Property are

currently pending in the Supreme Court of Georgia (hereinafter the “Related

Actions”).1

      1
         See Metro Atlanta Task Force for the Homeless, Inc. v. Ichthus Community
Trust et al., S15A1021 (March 24, 2015); Premium Funding Solutions, LLC v. Metro
Atlanta Task Force for the Homeless, Inc., et al., S15A1028 (March 24, 2015);
Central Atlanta Progress et al. v. Metro Atlanta Task Force for the Homeless, Inc.,
et al., S15A1027 (March 24, 2015); and Fialkow v. Metro Atlanta Task Force for the
Homeless, Inc., et al., S15A1029 (March 24, 2015). See also Central Atlanta
      The present action arose when Premium Funding Solutions, LLC filed a

dispossessory complaint against the Metro Atlanta Task Force for the Homeless, Inc.

(“MATF”) MATF filed a motion to dismiss and plea in abatement, pursuant to OCGA

§ 9-2-44, contending that this case involves the same parties, the same real property

and substantially the same questions as to possession and title to land that are present

in the Related Actions which were then pending in the trial court and are now

pending on appeal in the Supreme Court of Georgia. Following a hearing, the trial

court granted MATF’s plea in abatement and stayed this case pending final resolution

of the Related Actions. The trial court found that the Related Actions and this case

concern the same parties and ownership of the same land, i.e., the Property.

      Premium Funding appeals, contending that (1) OCGA § 9-2-44’s prior pending

action rule is inapplicable because the same causes of action are not at issue in this

case and the Related Actions and (2) that the trial court erred in not ordering MATF

to pay rent into the court registry. For the reasons that follow, we affirm.

Progress et al. v. Metro Atlanta Task Force for the Homeless, Inc., et al., S15X1022
(March 24, 2015); Premium Funding Solutions, LLC v. Metro Atlanta Task Force for
the Homeless, Inc., et al., S15X1023 (March 24, 2015); Fialkow v. Metro Atlanta
Task Force for the Homeless, Inc., et al., S15X1024 (March 24, 2015); Metro Atlanta
Task Force for the Homeless, Inc. v. Ichthus Community Trust et al., S15X1030
(March 24, 2015); Ichthus Community Trust et al. v. Metro Atlanta Task Force for
the Homeless, Inc., et al., S15X1031 (March 24, 2015).

                                           2
      “When, as here, a question of law is at issue we owe no deference to the trial

court’s ruling and apply a de novo standard of review.” (Citation omitted.) Artson,

LLC v. Hudson, 322 Ga. App. 859, 860 (747 SE2d 68) (2013).

      The record shows that MATF acquired the Property in 1997, and four years

later borrowed $900,000 in order to make improvements. The loans were secured by

security deeds on the Property. MATF subsequently entered into forbearance and

subordination agreements with the lenders and their successors-in-interest who held

security interests in the Property.

      In January 2010, a Nevada entity known as Ichthus Community Trust

purchased MATF’s loans and security deeds with money borrowed from Premium

Funding. Ichthus initiated foreclosure proceedings and, on May 4, 2010, purchased

the Property at the foreclosure sale as the sole bidder.

      In May 2010, following the foreclosure sale, Ichthus

      filed an action in superior court for temporary and permanent injunctive
      relief against the Task Force, pertinently alleging that Ichthus owned a
      security interest in and had foreclosed on the [P]roperty occupied by the
      shelter and that [MATF] was wrongfully occupying and denying it
      access to the [P]roperty. . . . Ichthus also filed a dispossessory action in
      magistrate court against [MATF], but in June 2010, that action was
      stayed, transferred and consolidated with the injunction action, with

                                           3
      Ichthus reserving the right to move forward with the dispossessory claim
      and [MATF] having the right to respond to that claim. In November
      2010, Ichthus dismissed the dispossessory action without prejudice,
      stating that it had been consolidated with the superior court action.


Metro Atlanta Task Force for the Homeless, Inc. v. Premium Funding Solutions, 321

Ga. App. 100 (741 SE2d 225) (2013). Ichthus subsequently defaulted on its own loan

to Premium Funding, and, on February 1, 2011, executed a deed in lieu of

foreclosure, thereby transferring the Property to Premium Funding. MATF

subsequently filed an action against Premium Funding and multiple other defendants,

asserting claims for, inter alia, quiet title, injunctive relief and damages.

See id.

      Premium Funding then filed a dispossessory action against MATF, which

resulted in the superior court’s grant of a writ of possession to Premium Funding in

February 2012. In Metro Atlanta Task Force, supra, 321 Ga. App. at 101-102 (1), this

Court reversed the grant of the writ of possession to Premium Funding, holding that

MATF did not receive the required notice and trial on the issues.

      Premium Funding subsequently filed a renewed request for leave to file a

dispossessory action, which the trial court granted. MATF then filed an emergency

motion for supersedeas and stay in the Supreme Court of Georgia. In denying

                                           4
MATF’s motion, the Supreme Court noted that, in similar circumstances, a plea in

abatement has been held to lie where dispossessory proceedings are commenced

while other litigation is pending between the same parties in which substantially the

same questions to title, and possession of, the same land are presented. Following the

Supreme Court’s denial of its emergency motion, MATF filed a motion to dismiss and

plea in abatement, which the trial court granted. This Court subsequently granted

Premium Funding’s application for interlocutory review.2

      1. Premium Funding contends that the trial court erred in interpreting and

applying the prior pending action rule because the same causes of action are not at

issue in this case and the Related Cases. We disagree.

             OCGA § 9-2-5 (a) provides in relevant part: No plaintiff may
      prosecute two actions in the courts at the same time for the same cause
      of action and against the same party. If two such actions are commenced
      at different times, the pendency of the former shall be a good defense to
      the latter. Similarly, OCGA § 9-2-44 (a) provides: A former recovery or
      the pendency of a former action for the same cause of action between the
      same parties in the same or any other court having jurisdiction shall be
      a good cause of abatement.



      2
       This Court transferred Premium Funding’s application to the Supreme Court
of Georgia. The Supreme Court returned the application to this Court.

                                          5
(Punctuation omitted.) Sadi Holdings, LLC v. Lib Properties, Ltd., 293 Ga. App. 23,

24 (1) (666 SE2d 446) (2008).

      The general rule under OCGA §§ 9-2-5 (a) and 9-2-44 (a) is that when
      there are two lawsuits involving the same cause of action and the same
      parties that were filed at different times but that both remain pending in
      Georgia courts, the later-filed suit must be dismissed.


(Citations and punctuation omitted.) Id. at 24 (1).

      Moreover,

      [a] plea in abatement has been held good even where the causes of
      action are, technically speaking, legally disparate and rest in opposite
      parties, if they arise out of the same transaction and if the second suit
      would resolve the same issues as the first pending suit and would
      therefore be unnecessary, and consequently oppressive.


(Citations and punctuation omitted.) Schoen v. Home Federal S & L Assn., 154 Ga.

App. 68, 69 (267 SE2d 466) (1980). “A judgment in a prior suit adjudicating the legal

or equitable title to the same land will estop a later . . . dispossessory proceeding[.]”

Id. at 70. Because the Related Actions are on appeal, they are still considered to be

pending. See Sadi Holdings, supra, 293 Ga. App. at 24-25 (1).

      Here, the pendency of the Related Actions is good cause for abatement of this

case because the Related Actions and this case both involve MATF’s alleged rights

                                           6
to title and possession of the same land – the Property. See Shoen, supra, 154 Ga.

App. at 71 (dispossessory proceedings should have been abated where cause of action

was title and possession of same land in both prior pending suit and dispossessory

action ). Moreover, MATF has properly asserted its claims of wrongful foreclosure

in the prior pending Related Actions and a decision in MATF’s favor on its wrongful

foreclosure claims in the Related Actions could estop the present dispossessory

proceeding. See Sadi Holdings, supra, 293 Ga. App. at 24-25 (1); see also Atlanta

Airmotive v. Newnan-Coweta Airport Authority, 208 Ga. App. 906, 907 (1) (432

SE2d 571) (1993) (holding that trial court erred in denying tenant’s plea in abatement

where favorable decision in tenant’s prior pending action on its lease would bar later

filed dispossessory action). Accordingly, the trial court did not err in granting

MATF’s plea in abatement and staying this action pending the outcome of the appeals

in the Related Actions.

        2. In light of our holding in Division 1, we need not reach Premium Funding’s

remaining enumeration of error.

        Judgment affirmed. Andrews, P. J., concurs. Branch, J., concurs in judgment

only.



                                          7